273 F.2d 610
Ann W. BOWLIN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13828.
United States Court of Appeals Sixth Circuit.
January 4, 1960.

Richard H. Frank, Jr., Nashville, Tenn., Ward Hudgins and Barksdale & Hudgins, Nashville, Tenn., on the brief, for petitioner.
Louise Foster, Washington, D. C., Charles K. Rice, Lee A. Jackson and I. Henry Kutz, Dept. of Justice, Washington, D. C., on the brief, for respondent.
Before SIMONS, MARTIN and CECIL, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the petition of the taxpayer, Ann W. Bowlin, for review of the decision of the Tax Court of the United States, holding petitioner liable as transferee of assets of her husband with respect to deficiencies in income taxes and additions to tax for fraud for the years 1942 through 1947.


2
We agree with the decision of the tax court, for the reasons stated in its opinion, that the transfers by her husband to the petitioner, including the full cash surrender value of certain insurance policies on his life, rendered the husband insolvent and, consequently, the transfers to his wife fraudulent, having been made without consideration. We agree with the tax court, also, that the relevant Tennessee Statute [Tennessee Code Annotated, 1954, Section 64-312] applied directly to the facts of the case, making the husband's conveyance to the petitioner-wife fraudulent. In consequence, she was properly held liable as transferee. The cash which she received for the surrender of insurance policies constituted a sufficient sum to pay the income tax deficiencies and the additions thereto for fraud as determined by the Commissioner of Internal Revenue and upheld by the tax court.


3
The decision of the tax court is affirmed.